NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DELBERT G. TEMPLETON,            )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-4276
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Edward Nicholas,
Judge.

Tracy B. Pratt of Tracy B. Pratt, P.A.,
Bradenton, for Appellant.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.